Citation Nr: 0948334	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  04-41 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1944 to 
April 1946.  He died in November 2003.  The appellant is the 
surviving spouse of the Veteran, and is seeking entitlement 
to service connection for the cause of his death.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, in pertinent part, denied 
entitlement to service connection for the cause of death.  
The RO in Phoenix, Arizona, currently retains jurisdiction of 
the appellant's claim.  

A hearing was held at the RO in September 2005 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

When this matter was initially before the Board in May 2006, 
the Board denied the claim of entitlement to service 
connection for the cause of the Veteran's death.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) which, in an August 2008 
Memorandum Decision and September 2008 Judgment, vacated the 
Board's May 2006 decision and remanded the case for 
compliance with the terms of the Memorandum Decision.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  

REMAND

In the August 2008 Memorandum Decision the Court found that 
the appellant should have been provided a VA medical opinion 
regarding whether the Veteran's service connected PTSD was 
causally related to his death, and that pre and post-
adjudication notice did not satisfy VA's duty to assist.  
Therefore, the Board must further remand this claim to the RO 
to obtain a VA medical opinion regarding the etiology of the 
Veteran's death and so that proper notice can be furnished to 
the appellant.  See McLendon v. Nicholson, 20 Vet. App. 79, 
82-83 (2006); 38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Provide the appellant a letter 
providing her the notice required under 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007), specifically identifying the 
disabilities for which her deceased spouse 
was service-connected at the time of his 
death and providing an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected disability.  
An explanation of the evidence and 
information required to substantiate a DIC 
claim based on any disabilities not yet 
service-connected should also be provided.  
See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Thereafter, obtain a VA medical 
opinion from a cardiologist or other 
appropriate physician as to whether it is 
at least as likely as not that the 
Veteran's service-connected PTSD 
disability caused, or contributed 
substantially or materially to the cause 
of death.  The certificate of death notes 
that the immediate cause of the Veteran's 
death was cardiac failure, and that severe 
cardio-myopathy and multiple myocardial 
infarctions were underlying causes which 
lead to cardiac failure.

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
specifically address and comment on the 
significance of, if any, the April 1998 
and March 2004 private medical letters of 
record, which respectively indicate that 
the Veteran suffered from anxiety since 
service and that the Veteran's cause of 
death, cardiomyopathy "is often the 
result of occupational related stress."  
A detailed rationale for all medical 
opinions must be provided.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



